ACCEPTED
                                                                                  01-14-00872-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            3/17/2015 12:38:42 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                           NO. 01-14-00872-CV


                                                    FILED IN
                   IN THE COURT OF APPEALS   1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
              FOR THE FIRST JUDICIAL DISTRICT
                                             3/17/2015 12:38:42 PM
                    AT HOUSTON, TEXAS        CHRISTOPHER A. PRINE
                                                      Clerk


     Calhoun/Holiday Place, Inc., Artisan/American Corp.,
            Vernon Young and Elizabeth Young,

                                         Appellants,

                                   VS.


        Wells Fargo Bank, N.A., successor-by-merger to
            Wachovia Bank, National Association,

                                         Appellee.



                     •th
On Appeal from the 55 Judicial District Court of Harris County, Texas
                           Cause No. 2011-56876




         UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE BRIEF OF APPELLANTS




                                         H. Miles Cohn
                                         Texas State Bar No. 04509600
                                         mcohn(g),craincaton.com
                                         Crain, Caton & James, P.C.
                                         1401 McKinney, Suite 1700
                                         Houston, Texas 77010
                                         Telephone: (713) 752-8668
                                         Facsimile: (713) 685-1921
                                         Attorneys for Appellants
            UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE BRIEF OF APPELLANTS


       Appellants Calhoun/Holiday Place, Inc., Artisan/American Corp., Vernon

Young and Elizabeth Young respectfully ask the Court to extend the time to file

their Appellants' Brief.

       1.       Appellants are Calhoun/Holiday Place, Inc., Artisan/American Corp.,

Vernon Young and Elizabeth Young.           Appellee is Wells Fargo Bank, N.A.,

successor-by-merger to Wachovia Bank National Association ("Wells Fargo").

       2.       Appellants' brief is due on Sunday, March 22, 2015.        No prior

extensions have been obtained.


       3.       Pursuant to   TRAP Rule 38.6(d), Appellants request a 30-day

extension of time to file its brief, to and including Tuesday, April 21, 2015. This

request is unopposed.

       4.       On March 2, 2015, Appellants filed Defendants' Request for

Supplemental Court Reporter's Record in the district court, because the transcript

of a hearing was inadvertently omitted from the Appellants' initial request for the

record. The missing hearing is an evidentiary hearing on attorney's fees, which the

parties submitted for trial to the court on August 18, 2014; Appellants intent to

raise an issue on appeal with regard to the district court's award of attorney's fees

in this case.
      5.     The court reporter has informed Appellants that the record of the

attorney's fee hearing will be available in two to three weeks from the date of this

motion. Appellants request a 30-day extension to allow time for the completion of

the reporter's record and to incorporate record citations from the supplemental

reporter's record.

                       CERTIFICATE OF CONFERENCE


      6.     Counsel    for   Appellants      has   conferred   with   counsel   for

Appellee, and Appellee is unopposed to this Motion.

      Wherefore, Appellants Calhoun/Holiday Place, Inc., Artisan/American

Corp., Vernon Young and Elizabeth Young request that the Court extend

the deadline for filing Appellants' Brief to and including April 21, 2015.

      Dated: March 17,2015

                                      Respectfully submitted,

                                      CRAIN, CATON & JAMES, P.C.

                                       By :   ^Va^Q
                                              H. Miles Cohn
                                              State Bar No. 04509600
                                              mcohn@craincaton.com
                                              Crain, Caton & James, P.C.
                                              1401 McKinney Street, Suite 1700
                                              Houston, Texas 77010
                                              Telephone: (713)752-8668
                                              Facsimile: (713)658-1921
                                       COUNSEL FOR APPELLANTS
                             CERTIFICATE OF SERVICE

     I hereby certify that on this the 17th day of March, 2015, a true and
correct copy of the foregoing was served via ECF as follows:

     Steven A. Leyh
     Leyh, Payne & Mallia, PLLC
     9545 Katy Freeway, Suite 200
     Houston, Texas 77024
     Counsel for Appellee

     David W. Waddell
     440 Louisiana St., Suite 900
     Houston, Texas 77002
     Counsel for Appellee


                                                   H. Miles Cohn